Citation Nr: 1327304	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right toe amputation and right foot ulcer, claimed as due to treatment at a VA medical facility.

4.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 based on periods of hospitalization from March 6, 2006, to May, 31, 2006, and June 6, 2006, to June 16, 2006.

5.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.




REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.  While these claims were remanded by the Board in November 2012, the requested development has not been completed.

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Veteran asserts that he has bilateral hearing loss and tinnitus that are related to active duty service.  Specifically, the Veteran contends that his hearing loss and tinnitus were caused by noise exposure from jet engines sustained while working on aircraft in service.

The service medical records are negative for complaints or clinical findings of tinnitus or hearing loss disability for VA purposes.  After service, records dated in October 2009 and November 2009 show complaints of decreased hearing acuity and a request for hearing aids.  In September 2007, the Veteran was provided a VA audiological examination.  Following clinical evaluation, the examiner diagnosed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear, but indicated that an opinion regarding the etiology of the Veteran's left ear hearing loss should be made by an ear, nose, and throat (ENT) specialist.  However, as noted by the Board in November 2012, there is no indication in the record that the Veteran was afforded an ENT examination.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board remanded these claims in November 2012 for the purpose of providing the Veteran an additional VA examination, to be completed by an ENT specialist.  

A February 2013 VA examination request is contained within the file, and the Veteran's correct address was noted.  However, there is no actual notice of a scheduled audiological examination associated with the record.  Further, according to Veteran's April 2013 statement, he was informed by the VA Medical Center (VAMC) that no appointment was scheduled or required.  While the Veteran maintained that he had already been diagnosed with hearing loss, the Board notes that the purpose of the examination was to provide an etiological opinion with regard to his claims for hearing loss and tinnitus.  Therefore, the claims must be remanded again to schedule the appropriate VA examination.  The Veteran must be properly notified of the date and time of his scheduled examination.

Regarding the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Veteran asserts that he underwent amputation of his great right toe due to VA's failure to treat him for an infection in a proper or timely manner.

In September 2007, a medical opinion was obtained regarding claimed VA negligence related to the Veteran's great right toe amputation.  The Veteran reported that, after presenting to VA with his right foot complaints, he was treated weekly during February 2006, and was told that everything was fine.  Then, in March 2006, he returned to his podiatrist with a black toe, at which time he was admitted and started on intravenous antibiotics and ultimately underwent amputation of his great right toe.  Specifically, he felt that something should have been done from February 2006 until March 2006 to prevent his condition from deteriorating.  The examiner opined that the amputation was the result of the Veteran's history of longstanding diabetes, which led to neuropathy and finally a diabetic foot ulcer. 

As noted in the November 2012 remand, the September 2007 examiner did not specifically address the Veteran's contentions, and therefore rendered an incomplete opinion.  Therefore, the claim was remanded by the Board so as to obtain a complete opinion from a VA examiner.  

That opinion was provided in January 2013.   Following a physical examination and a review of the claims file, the examiner determined that the Veteran's amputation was not the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing treatment.  Instead, the examiner noted that the most likely culprit in the amputation was the co-morbid conditions of uncontrolled diabetes and microvascular disease.  

While the opinion correctly stated the principle involved in this case, the opinion has no more probative value than the opinion of September 2007.  No rationale offered was offered in support of either conclusion.  The examiner did not provide any detail to demonstrate that actions by the VA met medical standards, nor was it clear as to why the Veteran's disorders resulted in amputation.  As noted in the prior Board remand, the Veteran has not disputed that his great right toe was amputated due to a diabetic foot ulcer.  He contends that his foot ulcer and infection only deteriorated to the point of requiring amputation due to VA carelessness, negligence, or lack of proper skill.  The Veteran asserts that something could or should have been done by VA after he presented for treatment for his right foot infection to prevent it from worsening to a degree that amputation was necessary.  The examiner also did not provide an opinion as to whether the Veteran's great right toe amputation was due to an event not reasonably foreseeable.

As the Veteran's representative noted in a July 2013 Brief, the Board's November 2012 remand directives were not completed.  The examiner's opinion was essentially duplicative of the September 2007 opinion which the Board deemed inadequate at the time of the prior remand.  A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2012).  Therefore, this claim must be remanded once again so as to obtain a probative VA medical opinion.

Additionally, the Board notes that the issues of entitlement to a temporary total disability rating for a right toe amputation and entitlement to special monthly compensation based upon the need for aid and attendance are dependent on the outcome of the Veteran's other claims.  The appropriate remedy where a pending claim is inextricably intertwined with other claims is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a Board decision with respect to entitlement to a temporary total disability rating and entitlement to special monthly compensation based on the need for aid and attendance would be premature until development is completed to address his other claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his great right toe amputation in May 2006 was a result of improper or untimely VA treatment from January 2006 to April 2006.  The examiner should specifically opine as to whether or not any current status post great right toe amputation disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing treatment, or whether it was due to an event not reasonably foreseeable.  If any disability can be attributed to any other event, injury, or disability, the examiner should so state.  The examiner must review the claims file and must note that review in the report.  The examiner must provide the rationale for all opinions expressed.  A restatement of the criteria to establish benefits under 38 U.S.C.A. § 1151, followed by a conclusory statement, is not adequate.  The Veteran has not disputed that his great right toe was amputated due to a diabetic foot ulcer.  He contends that his foot ulcer deteriorated to the point of requiring amputation due to VA carelessness, negligence, or lack of proper skill.  The Veteran asserts that something could or should have been done by VA after he presented for treatment for his right foot infection to prevent it from worsening to a degree that amputation was necessary.  Any opinion provided should discuss the Veteran's contentions.

2.  Schedule the Veteran for a VA audiological examination with an otolaryngologist to determine the nature and etiology of his hearing loss and tinnitus.  The Veteran must receive adequate notice with regard to the location, date, and time of the examination, to the Veteran's current address of record.  The examiner must review the claims file and should note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records and the September 2007 VA examination report.  The examiner must also consider the Veteran's lay statements of record, and discuss those statements within the context of the opinion.  Specifically, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that any bilateral hearing loss or tinnitus first manifested in service or are otherwise related to any aspect of the Veteran's active service.  The examiner must not rely on the fact that the Veteran's hearing was within normal limits at the time of separation as the basis for any opinion provided.  If it is the opinion of the examiner that the Veteran's current disorder is the result of aging, post-service noise exposure, or any process not related to in-service acoustic trauma, a rationale must be provided to explain why the Veteran's symptomatology is not consistent with in-service noise exposure or why service noise exposure is not at least a contributing factor to his current hearing loss and tinnitus.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

